DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Acknowledgement of Amendment
Applicant’s Amendment of 05/28/2021, is acknowledged. No new claims are added or cancelled. Claims 1-14 are currently pending.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (20100040322 A1) in view of  Fujikata et al. (20180074349 A1, having international application No. PCT/JP2016/000841 with publication date June-10-2016).
Regarding claim 1, Li et al. discloses ( as shown in Fig. 1 to Fig. 9) An electro-optical device (101) comprising a plurality of phase modulators (120, see paragraph [0020] and [0024], and portion of entire device is shown in Fig. 1A and 1B having plurality of 120), each phase modulator comprising: a p-type semiconductor region; an n-type semiconductor region; and a χ2 insulating dielectric material (chromophores are embedded between Donor material and Acceptor material as stated in paragraph [0022] interpreted as material disposed between Donor and Acceptor material).
Li et al. does not specifically state the insulating dielectric material disposed between the p-type and n-type semiconductor regions.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose dielectric layer between n-type and p-type layer as disclosed by Fujikata et al. and form dielectric layer between n-type and p-type region of the device disclosed by Li et al. for the purpose of efficiently achieving the  phase-modulation (see paragraph [0010]).
Regarding claim 2, Li et al. further discloses (as shown in Fig. 1 to Fig. 9)  said electro-optical device is a phased array (Fig. 1A illustrates three active regions 120 forming phase array), and wherein each phase modulator is associated with a different one of a plurality of transmitting elements of the phased array (paragraph [0025] discloses suggestion of using other light transmitting elements “an active region 120 may be combined with light splitters, combiners, and other active regions to create light amplitude modulators”.

Regarding claim 3, Li et al. further discloses (as shown in Fig. 1 to Fig. 9)  the said χ2 insulating dielectric material is an organic polymer (paragraph [0020] discloses organic chromophore). 

Regarding claim 8, Li et al. discloses ( as shown in Fig. 1 to Fig. 9) An electro-optical device (101) comprising a plurality of phase modulators (120, see paragraph 
Li et al. does not specifically state an undoped semiconductor region disposed between the n-type and p-type semiconductor regions; and an insulating dielectric material overlying the undoped semiconductor region and extending above the p-type and n-type semiconductor regions.
Fujikata et al. discloses an undoped semiconductor region (13 as in Fig. 7 and 14 as in Fig. 8) disposed between the n-type and p-type semiconductor regions; and an insulating dielectric material overlying the undoped semiconductor region and extending above the p-type and n-type semiconductor regions (see paragraph [0010] and paragraph [0073]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose undopped semiconductor region between the n-type and p-type semiconductor regions and an insulating dielectric material as disclosed by Fujikata et al. and form dielectric layer between n-type and p-type region of the device as disclosed by Li et al. for the purpose of increasing modulation efficiency (see paragraph [0074] of Fujikata et al.).

Regarding claim 9, Li et al. further discloses (as shown in Fig. 1 to Fig. 9)  the said χ2 insulating dielectric material is an organic polymer (paragraph [0020] discloses organic chromophore). 

Regarding claim 10, Li et al. further discloses (as shown in Fig. 1 to Fig. 9)  said electro-optical device is a phased array (Fig. 1A illustrates three active regions 120 forming phase array), and wherein each phase modulator is associated with a different one of a plurality of transmitting elements of the phased array (paragraph [0025] discloses suggestion of using other light transmitting elements “an active region 120 may be combined with light splitters, combiners, and other active regions to create light amplitude modulators”).

Claims 4-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over by Li et al. (20100040322 A1) in view of  Fujikata et al. (20180074349 A1, having international application No. PCT/JP2016/000841 with publication date June-10-2016) and further in view of Hung et al. (20120163749 A1).

Regarding claim 4 and 11, Li et al. in view of Fujikata et al. discloses the electro-optical device as in claim 1 and claim 8 except limitation of this claim.
Hung et al. discloses electro-optical device (as in Figs. 1-2) further comprising a plurality of sensors (232, see fig. 9 , paragraph [0057] discloses plurality of electrical circuit and Fig. 1B illustrates multiple devices such as active region 120 indicates plurality of devices ) each associated with a different one of the plurality of phase modulators (132) and adapted to receive a phase modulated signal generated by the associated phase modulator. 

it has been held that the recitation that an element is "adapted to" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.

Regarding claim 5, 12, Hung et al. further discloses a plurality of amplitude modulators each associated with a different one of the plurality of phase modulators (see paragraph [0087]). 

Regarding claim 6, 13, Hung et al. further discloses said plurality of phase modulators form an array ( located on same substrates). 

Regarding claim 7, 14, Hung et al. further discloses said array is one of one-dimensional or two dimensional arrays (inherent to device 101). 

Response to Arguments
Applicant's arguments filed on 07/23/2021 have been fully considered but they are not persuasive. Applicant stated that “Because region 120 is an active region, it is not a dielectric insulating material.” Examiner has reviewed the Li et al. disclosure recites at paragraph [0020as “The active region 120 includes a poled region that 2 insulating dielectric may be an organic polymer material such as various chromophores like YLD-124 and JRD1.”
Applicant further stated that reference Fujikata et al. discloses Dielectric layer 12 is shown as being disposed between layers 106 and 108. However, dielectric layer 12 is not a χ2 insulating  dielectric material.” Examiner reviewed the rejection in which Li et al. lacks the insulating material disposed between the p-type and n-type semiconductor regions where Fujikata et al. discloses Dielectric layer between the p-type and n-type region.
Fujikata et al. forms insulating layer between n-type and p-type region of the device for the purpose of increasing modulation efficiency (see paragraph [0074] of Fujikata et al.)
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIPIN M. PATEL whose telephone number is (571)270-1742.  The examiner can normally be reached on Monday-Friday, 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pham Thomas can be reached on 571-2723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIPIN PATEL/Examiner, Art Unit 2872                                                                                                                                                                                                        August 13, 2021

/Joseph P Martinez/Primary Examiner, Art Unit 2872